UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party Other Than the Registrant o Check the Appropriate Box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Swift Energy Company (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): þNo fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement mother, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held May 12, 2009 The annual meeting of shareholders of SWIFT ENERGY COMPANY (the “Company” or “Swift Energy”) will be held at the Hilton Houston North, 12400 Greenspoint Drive, Houston, Texas, on Tuesday, May 12, 2009, at 4:00 p.m., Houston time, for the following purposes: 1. To elect three Class I directors identified in this proxy statement to serve until the 2012 annual meeting of shareholders, or until their successors are duly qualified and elected; 2. To amend the First Amended and Restated Swift Energy Company 2005 Stock Compensation Plan (the “2005 Plan”); 3. To ratify the selection of Ernst & Young LLP as Swift Energy’s independent auditor for the fiscal year ending December31, 2009; and 4. To conduct such other business as may properly be presented at the annual meeting, or at any and all adjournments or postponements thereof. A record of shareholders has been taken as of the close of business on March 20, 2009, and only shareholders of record on that date will be entitled to vote at the annual meeting, or any adjournment or postponement thereof. A complete list of shareholders will be available commencing May 1, 2009, and may be inspected during normal business hours prior to the annual meeting at the offices of the Company, 16825Northchase Drive, Suite 400, Houston, Texas 77060. This list will also be available at the annual meeting. By Order of the Board of Directors, April 2, 2009 Bruce H. Vincent President and Secretary Your Vote Is Important! Whether or not you plan to attend the annual meeting of shareholders, we urge you to vote and submit your proxy as promptly as possible to ensure the presence of a quorum for the annual meeting. For additional instructions on voting your shares, please refer to the proxy materials. TABLE OF CONTENTS Page PROXY STATEMENT 1 Solicitation 1 Availability of Proxy Materials 1 Voting Information 1 PROPOSAL 1 — ELECTION OF DIRECTORS 4 Class I Director Nominees 4 BOARD OF DIRECTORS 5 Class I Directors 5 Class II Directors 5 Class III Directors 5 Affirmative Determinations Regarding Independent Directors and Financial Experts 7 Meetings of Independent Directors 7 Meetings and Committees of the Board 7 Compensation of Directors 9 Payments to Former Directors 10 Board Succession Plan 10 Nominations for Directors 10 Compensation Committee Interlocks and Insider Participation 11 Corporate Governance 11 Related Party Transactions 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 13 Security Ownership of Certain Beneficial Owners 13 Security Ownership of Management 14 EXECUTIVE OFFICERS 15 EXECUTIVE COMPENSATION 16 Compensation Discussion and Analysis 16 Compensation Committee Report 27 Summary Compensation Table 28 Grants of Plan-Based Awards 30 Outstanding Equity Awards at Fiscal Year-End 32 Option Exercises and Stock Vested 35 Potential Payments Upon Termination or Change in Control 36 Conditions and Covenants 38 PROPOSAL 2 — TO AMEND THE FIRST AMENDED AND RESTATED SWIFT ENERGY COMPANY 2 PLAN 39 Summary of the 2005 Plan 39 Federal Income Tax Considerations 43 Equity Compensation Plan Information 46 Board Recommendation 46 PROPOSAL 3 — RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS SWIFT ENERGY COMPANY’S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009 47 AUDIT COMMITTEE DISCLOSURE 48 Preapproval Policies and Procedures 48 Services Fees Paid to Independent Public Accounting Firm 48 Report of the Audit Committee 49 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 50 SHAREHOLDER PROPOSALS 50 COMMUNICATIONS WITH THE BOARD OF DIRECTORS 50 FORWARD LOOKING STATEMENTS 51 ANNUAL REPORT ON FORM 10-K 51 GENERAL 51 SWIFT
